UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                   Nos. 19-3057, 19-3058, 19-3059, 19-3254 & 19-3255

                  In re: NATIONAL MEDICAL IMAGING, LLC;
            NATIONAL MEDICAL IMAGING HOLDING COMPANY, LLC


                    NATIONAL MEDICAL IMAGING, LLC;
            NATIONAL MEDICAL IMAGING HOLDING COMPANY, LLC,
                           Appellants in Nos. 19-3057, 19-3058 & 19-3059

                                              v.

                U.S. BANK, N.A.; LYON FINANCIAL SERVICES, INC.,
           d/b/a U.S. Bank Portfolio Services; DVI RECEIVABLES XIV, LLC;
           DVI RECEIVABLES XVI, LLC; DVI RECEIVABLES XVII, LLC;
           DVI RECEIVABLES XVIII, LLC; DVI RECEIVABLES XIX, LLC;
            DVI FUNDING, LLC; ASHLAND FUNDING, LLC; JANE FOX

                                  Ashland Funding, LLC,
                                     Appellant in No. 19-3254

                      U.S. Bank, N.A.; Lyon Financial Services, Inc.;
                     DVI Receivables XIV, LLC; DVI Receivables XVI, LLC;
                    DVI Receivables XVII, LLC; DVI Receivables XVIII, LLC;
                    DVI Receivables XIX, LLC; DVI Funding, LLC; Jane Fox,
                                    Appellants in No. 19-3255

             (E.D. Pa. No. 2-15-mc-00146, 2-15-mc-00147 & 2-16-cv-05044)
                                   _______________

                       SUR PETITION FOR PANEL REHEARING
                                 _______________

Present: JORDAN, MATEY, and ROTH,* Circuit Judges.

      Having been submitted to the judges who participated in the decision of this Court,

it is hereby ORDERED that the petition for rehearing by the panel filed by the appellants


      *
          Judge Roth’s vote is limited to panel rehearing only.
in the above-entitled case is GRANTED. The opinion and judgment entered on June 11,

2020 are hereby vacated.

      As the merits panel has granted panel rehearing, no further action will be taken by

the en banc court. The Clerk is directed to file the amended opinion and judgment

contemporaneously with this Order.

                                               BY THE COURT,


                                               s/ Kent A. Jordan
                                               Circuit Judge
DATED: August 25, 2020
CJG/cc:   Steven M. Coren, Esq.
          Aris J. Karalis, Esq.
          Francis X. Lane, Esq.
          Melissa C. Mazur, Esq.
          Steven J. Adams, Esq.
          Philip D. Anker, Esq.
          Peter H. Levitt, Esq.
          Stacey A. Scrivani, Esq.
          Danielle M. Spinelli, Esq.
          Amy E. Vulpio, Esq.
          David R. Kuney, Esq.